Citation Nr: 1503726	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral hearing loss.  

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus. 
	
4. Entitlement to service connection for tinnitus. 

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder. 

6. Entitlement to service connection for a low back disorder.

7. Entitlement to service connection for hypertension as due to service-connected diabetes mellitus. 

8. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

9. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

10. Entitlement to a higher initial evaluation for ischemic heart disease for the periods of August 16, 2010 to May 10, 2011, rated as 30 percent disabling, and May 11, 2011 through May 23, 2011 and September 1, 2011 through November 12, 2013, rated as 60 percent disabling. 
 
11. Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

12. Entitlement to service connection for peripheral neuropathy of the left upper extremity. 
 
13. Entitlement to service connection for an acquired psychiatric disorder, to include: posttraumatic stress disorder (PTSD). 

14. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 20, 2012.  


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in December 2010, May 2011, and February 2012. 

The above-referenced December 2010 rating decision granted the Veteran service connection for the following conditions: ischemic heart disease, rated as 30 percent disabling, peripheral neuropathy of the right lower extremity, rated as a noncompensable condition, and peripheral neuropathy of the left lower extremity, rated as a noncompensable condition.  In April 2011, the Veteran filed a Notice of Disagreement (NOD) with each of these initial ratings.  During the pendency of the appeal, the AOJ granted the Veteran compensable ratings of 10 percent for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  The AOJ also granted the Veteran increased ratings of 60 percent, effective May 11, 2011, and 100 percent, effective November 13, 2013, for ischemic heart disease.  The AOJ also granted the Veteran a temporary 100 percent rating from May 23, 2011 to August 31, 2011, due to his hospitalization for coronary bypass surgery.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. (1993).  As such, the Veteran's claims remain on appeal. 

Additionally, the Board notes that the denial of TDIU was also appealed by the Veteran. TDIU was granted by the AOJ, effective from December 20, 2012 through November 2013; as of November 2013, a 100 percent schedular rating came into effect.  As TDIU has not been granted for the appellate period prior to December 20, 2012, this is not a full grant of the benefit sought on appeal.  Accordingly the issue to entitlement to TDIU prior to December 20, 2012, remains in appellate status, and shall be addressed accordingly.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Thus, the Board has characterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as is reflected on the cover page

On his March 2012 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board at the RO in connection with his claims.  However, on a November 2012 VA Form 9, the Veteran indicated that he did not desire a claim before the Board.  Upon a request for clarification, the Veteran's representative responded that the Veteran wished to withdraw his request for a hearing and that a brief would be submitted addressing the Veteran's contentions.  Accordingly, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of service connection for peripheral neuropathy of the right upper extremity, service connection for peripheral neuropathy of the left upper extremity, service connection for an acquired psychiatric disorder, entitlement to an increased rating for ischemic heart disease, and entitlement to a TDIU prior to December 20, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claims for service connection for bilateral hearing loss and tinnitus were previously denied by a final July 1971 rating decision.  

2. The evidence received since the July 1971 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

3. The claim for service connection for a low back condition was previously denied by a final November 1972 rating decision.

4. The evidence received since the November 1972 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

5. The Veteran was assigned to an artillery unit during his active service.  Acoustic trauma and noise exposure during service are conceded.   

6. The Veteran has experienced symptoms of bilateral sensorineural hearing loss continuously since service.  

7. The Veteran's tinnitus is caused by his service-connected bilateral hearing loss.

8. The Veteran was treated for low back pain in August 1969 due to carrying artillery ammunition.

9. The Veteran did not indicate a current low back problem at separation from active service.

10. X-ray evidence taken in 1972 reported a normal lumbosacral spine. 

11. Current x-ray evidence reports that the Veteran has a current degenerative arthritis of his back and that he previously suffered a compression fracture at L-1. 

12. The Veteran does not have reno-vascular disease, nephrotic syndrome, or diabetic nephropathy.

13. The Veteran's hypertension did not originate during, or within one year of active service.

14. The Veteran's hypertension was not aggravated or caused by his diabetes mellitus. 

15. The Veteran's right lower extremity peripheral neuropathy was manifested by symptoms of "moderate" incomplete paralysis of the external popliteal nerve, including, dystrophic nails, hair loss, hypoactive ankle reflex, and recurrent pain. 

16. The Veteran's left lower extremity peripheral neuropathy was manifested by symptoms of "moderate" incomplete paralysis of the external popliteal nerve, including, dystrophic nails, hair loss, hypoactive ankle reflex, and recurrent pain. 

17. The Veteran's right lower extremity peripheral neuropathy was not manifested by symptoms of "severe" incomplete paralysis of the external popliteal nerve or paralysis of the external popliteal nerve. 

18. The Veteran's left lower extremity peripheral neuropathy was not manifested by symptoms of "severe" incomplete paralysis of the external popliteal nerve or paralysis of the external popliteal nerve. 


CONCLUSIONS OF LAW

1. The July 1971 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 
C.F.R. § 3.104, 20.1103 (2014).

2. New and material evidence having been received; the claim for service connection for a bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. New and material evidence having been received; the claim for service connection for a tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4. The November 1972 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2014).

5. New and material evidence having been received; the claim for service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.385 (2014).

7. The criteria for service connection for tinnitus, secondary to service-connected bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).

8. The criteria for service connection for a low back disorder, including degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

9. The criteria for service connection for hypertension, including as due to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).\

10. The criteria for a 20 percent rating, but not in excess of 20 percent, for right lower extremity peripheral neuropathy, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8521 (2014).

11. The criteria for a 20 percent rating, but not in excess of 20 percent, for left lower extremity peripheral neuropathy, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

New and Material Evidence, Generally

In general, decisions of the AOJ or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the July 1971 rating decision or the November 1972 and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims, and they may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

      New and Material Evidence for Bilateral Hearing Loss

The Veteran was initially denied service connection for bilateral hearing loss in July 1971.  The RO explained that claims file indicated that the Veteran had high frequency hearing loss and defective hearing, but there was no evidence of defective hearing or treatment for the ears during service.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for bilateral hearing loss be reopened.  Records received subsequent to the July 1971 rating decision include: written statements provided by the Veteran and his representative, a February 2011 VA audiological evaluation, and treatment records from the Salem VAMC.  

The evidence received since the July 1971 rating decision discusses noise exposure during service and indicates a relationship between the Veteran's current diagnosis and his active service.  Particularly, the Board notes that the Veteran has been diagnosed with a chronic hearing condition sensorineural hearing loss, which could provide a possible nexus between the Veteran's current hearing loss and his active service.  Presumed credible, this evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for bilateral hearing loss is reopened.

      New and Material Evidence for Tinnitus

The Veteran was initially denied service connection for tinnitus in July 1971.  The RO explained that claims file indicated that the Veteran had tinnitus of the left ear, but did not indicate any treatment for tinnitus or the ears during service.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for tinnitus be reopened.  Records received subsequent to the July 1971 rating decision include: written statements provided by the Veteran and his representative, a February 2011 VA audiological evaluation, and treatment records from the Salem VAMC.  

The evidence received since the July 1971 rating decision indicates that the Veteran's tinnitus is due to his hearing loss.  As the Veteran's claim was denied in part based upon lack of evidence between the condition and service, this evidence, presumed credible, relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for tinnitus is reopened.
      
      New and Material Evidence for a Low Back Condition 

The Veteran was initially denied service connection for a low back condition in November 1972.  The RO explained that the Veteran did not have a diagnosed back condition upon his VA examination and that he did not provide evidence of a currently diagnosed back condition.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a back condition be reopened.  Records received subsequent to the November 1972 rating decision include: written statements provided by the Veteran and his representative, September 2012 VA examination, and treatment records from the Salem VA since 2010.  

The evidence received since the November 1972 rating decision indicates that the Veteran has degenerative arthritis of his low back.  As the Veteran was previously denied, in part, due to a lack of a current diagnosis of a back condition, this evidence, presumed credible, relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. Accordingly, the claim for service connection for low back condition is reopened.

Service Connection, Generally

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as organic diseases of the nervous system, including "sensorineural" hearing loss, arthritis, and hypertension.  38 C.F.R. § 3.309.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Additionally, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, at 1331.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno, at 469-70 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due to acoustic trauma during service.  The record demonstrates that the Veteran served in Vietnam with the United States Army and was assigned to an artillery unit.  He reports being exposed to mortar explosions and gunfire during service.  Based on the nature of his wartime service, the Board finds that he was exposed to acoustic trauma in service.

The Veteran underwent a hearing evaluation at his entrance of active service in January 1968. The Veteran's hearing, in decibels, was as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT 
5
5
0
5
15
LEFT
5
5
5
15
15

Another hearing test was performed at the Veteran's separation from active duty in December 1969, and that showed measurement of the Veteran's hearing, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
10
10
5
X
15
LEFT
10
5
10
X
10

The claims file does not contain any measurement of the Veteran's hearing during the year following his separation from service, and the Veteran has not reported that his hearing was tested during that year.  However, the Board does note that the Veteran reported complaints of hearing loss within one year of separation from service and filed for service connection within that time period.  The Veteran filed a claim in December 1970 which stated that the Veteran noted loss of hearing in both of his ears during his active service, which he reported was due to being around artillery fire.  Based upon these claims, the Veteran underwent a VA audiological examination in April 1971.  

An audiological exam was performed, and that showed measurement of the Veteran's hearing, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT 
10
10
5
X
80
LEFT
10
5
5
X
90

Speech recognition was determined to be 98 percent in the right ear and 90 percent in the left ear.  The Veteran was diagnosed with hearing loss.

In February 2011, the Veteran underwent another VA evaluation regarding his bilateral hearing loss.  An audiological exam was performed, and that showed measurement of the Veteran's hearing, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
X
20
35
60
85
LEFT
X
5
35
70
75

Speech recognition, based upon the Maryland CNC word test, was determined to be 96 percent in the right ear and 88 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss of the bilateral ears.  

The examiner opined that testing indicates that something other than military noise exposure caused the Veteran's hearing loss since hearing loss due to noise occurs at the time of the exposure and not subsequently.   

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In Hensley, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  The Court explained that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 159-160.

The Board notes that the Veteran was diagnosed with bilateral hearing loss within a year and four months of separating from active service.  The Veteran reported that he noticed his hearing becoming worse during his active service.  Despite being a layperson, the Veteran is competent to report such observable symptomatology as his impaired hearing acuity.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

While the initial VA examination was silent to the type of hearing loss the Veteran suffers from, his 2011 VA examination reported that he suffers from bilateral sensorineural hearing loss and did not report any other type of hearing loss.  As noted above, sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a) and may be granted service connection based upon the continuity of symptomatology provision of 38 C.F.R. § 3.303(b).  The Veteran has complained of hearing loss that began in service since and noise exposure has been conceded during the Veteran's active service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has suffered from sensorineural hearing loss since his separation from active service. 

The Board finds the statements of the Veteran that his hearing loss has continued since his active service to be of more probative value than the opinion of the 1971 and 2011 VA examiners.  The 1971 examiner did not consider the Veteran's contentions that he suffered from hearing loss in 1968-1969 due to artillery fire and that he noticed decreased hearing upon return home from active service.  The 2011 VA examiner reports that audiological testing indicates that something other than military noise exposure caused the Veteran's hearing loss; however, the examiner fails to provide any rationale on what might have caused a shift of approximately 60 dB at the 4000 hearing level within 16 months of the Veteran's separation from service.  

Due to the Veteran's competent and credible testimony regarding when he noticed his decreased hearing and that he suffered decreased hearing during active service (and worsening hearing within one year of active service), the Board finds that service connection for bilateral sensorineural hearing loss based upon continuity of symptomatology is warranted. 38 C.F.R. §§ 3.303(b), 3.309(a); 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The 2011 VA examiner reported that the Veteran had tinnitus and that it was due to his bilateral hearing loss.  The Board finds that the medical opinion discussed above is highly probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  As noted above, the Veteran's bilateral hearing loss has been found to be service-connected.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's tinnitus, secondary to his service-connected bilateral hearing loss is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.

Service Connection for a Low Back Condition

The Veteran contends that his current back disorder is related to his active service.  He indicates that he has had recurrent back problems that relate to a low back injury that he suffered during military service.  X-ray evidence from September 2012 reports that the he has degenerative arthritis of the lumbar spine.  Unfortunately, the evidence of record weighs against a finding that this condition is related to the Veteran's active service.  

The Veteran initially filed for service connection for back problems in 1972.  His STR indicate that the Veteran reported a six month history of low back pain in August 1969 due to carrying artillery ammunition.  The Veteran was diagnosed with a back strain without swelling or tenderness.  In September 1969, the Veteran continued to report back pain and that he was having "severe" pain after driving a truck and twisting his back.  The Veteran was sent for injections into his back to help treat this condition.  

At separation, on his December 1969 report of medical history, the Veteran checked the box indicating that he ever had or had at that time "back pain of any kind" but appeared to cross this out and also checked "no" for that box.  No comments were made regarding any continuing back pain and the December 1969 examination performed in connection with the Veteran's separation from service described the spine as normal.  

In April 1971 the Veteran was afforded a general VA examination.  The examiner indicated that there was no evidence of muscular or skeletal defects. There was a small scar of the left index finger but no weakness or tenderness.  All motions were good and equal.  The Veteran functioned well had good strength and no deformities.  No diagnosis concerning the lower back was made at that time.

In October 1972, the Veteran reported that he did not previously report that he had back pain in service, but that he had received several shots for his back while he was stationed at Ft. Sill.  He reported that he was "again having pain in [his] lower back" and that he now was suffering from "numbness in [his] back" that he requests a claim on this basis.  The Veteran indicated that he was seeking treatment at the Salem VAMC.  The Veteran's records from the Salem VAMC were requested and indicated that the Veteran sought treatment in October 1972.  X-rays of the cervical spine and lumbosacral spine were taken and the results were reported to be normal.  No diagnosis of a low back disorder was indicated.  Due to the Veteran's complaints of pain and paresthesia in his lower extremity, the records indicate that the Veteran was referred for a neurological consultation.  

In April 2011, the Veteran was seen to establish primary care treatment at the Salem VAMC.  The Veteran reported back pain, stiffness, and a history of arthritis.  

In September 2012, the Veteran underwent a VA examination related to his back condition.  The examiner reviewed the claims file and took a history from the Veteran.  The Veteran reported that he had "some back problems" in the military from carrying artillery shells.  He denied being treated for a back condition in the military and denied receiving treatment for back problems after leaving the military as well.  The Veteran indicated that he has never undergone back surgery and that he has treated his back over the years with primarily "self-treatment with Motrin or a BC power." He denied a history of injections or physical therapy.  

While the examiner initially indicates that the Veteran has no diagnosis of a back disorder, the reports that the Veteran has arthritis of his spine, including his low back, which have been confirmed via x-ray.  The examiner reports that the Veteran has degenerative changes of the lower thoracic spine, at the thoracolumbar junction, the lumbosacral spine.  Particularly, the examiner notes that the Veteran had evidence of an old L1compression fracture and disc space narrowing at L4-5.    

Upon completion of the examination, the examiner reports that the Veteran's current low back condition is less likely than not related to his military service.  The examiner notes the following: that the Veteran's discharge physical does not reveal a back condition as a residual condition, that the Veteran's examination in 1972 did not indicate any low back condition and the x-ray was reported to be normal, and that the Veteran did not have any continuity of care requirements noted in the claims file.  The examiner reported that the Veteran's current back condition, including the L1 compression fracture and the Veteran's arthritis of his back were not related to his active service.  

The Board notes that in order to establish service connection evidence of three things must be provided: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden, at 1167.

While the evidence establishes a current disability and an in-service injury to the low back, the evidence does not support a causal relationship between the Veteran's current disability and his in-service injury.  Rather, the VA examiner, after reviewing the claims file and considering the lay reports of the Veteran, concluded that the current condition was not related to the condition treated in active service.  The examiner indicates that the Veteran's lack of continuity of care requirements and changes of the Veteran's low back x-rays, including the compression fracture at L-1, make it less likely than not that the Veteran's back condition is related to his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Here, no competent evidence of a nexus between the Veteran's injury and his current disability has been provided.  While the Veteran is competent to provide report on the onset and continuity of current symptomatology, he is not competent to provide a diagnosis of arthritis or provide a nexus between a current diagnosis and his military service.  See Jandreau, at 1376-77.  Further, to the extent that the Veteran would be competent to provide a nexus for this condition, the history given by the Veteran does not matchup with the evidence of record.  During his VA examination the Veteran did not recall his in-service treatment, his seeking VA treatment in 1972 (which lead to his first claim for service connection), and does not mention suffering a compression fracture at L-1 at any point either in-service or since.  

As the Veteran has a diagnosis of arthritis, service connection could be granted based upon continuity of symptomatology. 38 C.F.R. § 3.309(a); Walker 708 F.3d at 1336.  In this case, however, the Veteran was not diagnosed with arthritis during service.  He did not have characteristic manifestations of the disease process during service and thus the condition was not noted during service.  As such, the chronic disease of arthritis was not established and was subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service.  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.

A review of the record reflects no lay or medical evidence of continuity of symptomatology.  While the Veteran indicates he may have had back pain at separation and reported a recurrent history of back pain in 1972, the Veteran's treatment records, examination in April 1971, and x-ray from 1972, and his VA examination all indicated no current diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.).  Furthermore, after 1972, there is a gap in treatment of nearly 39 years until he was seen to establish care at the VA in April 2011.  Additionally, the April 2011 VA treatment record described the musculoskeletal system as having full range of motion of all joints without tenderness or warmth to palpation and while it diagnosed osteoarthritis of the hips and hands it did not note any diagnosis related to the lumbar spine.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board does not doubt the Veteran's sincere belief that his low back condition is related to his active service, there is no basis upon which service connection may be granted.  The Board considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and the doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The appeal for service connection for a low back condition is denied.  

Service Connection for Hypertension

The Veteran argues that he should be entitled to service-connection for his hypertension, including as due to his service-connected diabetes.  In his November 2012 VA form 9, the Veteran's representative indicates that the Veteran's hypertension should be service-connected at least to the extent that it has been aggravated or impacted by his service-connected diabetes.

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522  (1996).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records do not establish hypertension in service.  At induction, in June 1966, the Veteran's blood pressure was 120 systolic and 80 diastolic.  At entrance to active service, in January 1968, the Veteran's blood pressure was 110 systolic and 72 diastolic.  At separation from active service, in December 1969, the Veteran's blood pressure was 120 systolic and 72 diastolic.  The Veteran did not report any symptoms of high blood pressure or symptoms of any heart conditions at separation.  The Veteran has not reported continuous symptoms of hypertension from his discharge to the present. 

As hypertension is included in the list of chronic diseases under 38 C.F.R. § 3.309(a), the Veteran can be afforded a presumption of service connection under 38 C.F.R. § 3.303(b) if it is shown that the Veteran is able to show continuity of hypertension symptoms from the time of the Veteran's discharge to the present.  Unfortunately, there is no indication from the file that the Veteran developed hypertension within one year of exiting service or during service.

At the Veteran's VA examination in November 2010, the Veteran reported that he was diagnosed with hypertension in 2003 and he has not contended having problems related to high blood pressure prior to this time.  However, he did have a history of a previous myocardial infarction (heart attack in 1991).  The Veteran indicated that he was diagnosed with diabetes mellitus in 2009.  

The 2010 VA examiner provided an opinion that the Veteran's hypertension was less likely than not caused by his service-connected diabetes and that it was also less likely than not aggravated by his service-connected diabetes.  The examiner stated that these opinions were based upon the fact that the Veteran's diabetes had not caused reno-vascular disease, nephrotic syndrome, and that no biopsy had suggested that the Veteran had diabetic nephropathy.  

The Veteran has not submitted evidence indicating that the Veteran has reno-vascular disease, nephrotic syndrome, or diabetic nephropathy.  Moreover, July 2012 and October 2012 cardiology reports from the Salem VAMC indicated that the Veteran did not have renal insufficiency and had no significant lower extremity atherosclerotic disease and that the left renal artery, right main, and accessory renal arteries were free of significant atherosclerotic disease. 

As the November 2010 VA examiner has provided some rationale, which was based upon the Veteran's medical history and his current treatment, the Board finds the opinion of the examiner to be of more probative value than the Veteran's opinion that his condition is either due to or has been aggravated by his service-connected diabetes.  See Nieves-Rodriguez, at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board notes that the Veteran (and his representative) has not offered any reasoning why they disagree with the opinion of the VA examiner with regard to this claim for service connection.  

Accordingly, as there is no evidence that the Veteran's hypertension has been caused by or aggravated by the Veteran's service-connected diabetes, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension on a secondary basis. 38 C.F.R. § 3.310(a). Further, as there is no evidence that the Veteran's hypertension manifested during service or within one year of his discharge and there is no evidence of continuous symptoms since service, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension on both a direct and a presumptive basis, as well.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to Higher Initial Ratings for Peripheral Neuropathy of the Right and Left Lower Extremities 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence of record indicates that the Veteran's conditions warrant uniform ratings throughout the appeal period. 

The Veteran is service-connected for peripheral neuropathy of the lower extremities associated with diabetes mellitus, currently rated as 10 percent disabling.  The Veteran's left lower extremity is evaluated under DC 8521, which assigns ratings based upon complete or incomplete paralysis of the external popliteal nerve (or common peroneal nerve).  

The Veteran's right lower extremity is rated under DC 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen. The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99. 38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that a condition of the peripheral nerves (DC 8599) is rated under the criteria for upon complete or incomplete paralysis of the external popliteal nerve (DC 8521).   tenosynovitis (DC 5024). 

Under Diagnostic Code 8521, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be of the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a .

Words such as "mild", "moderate", "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that he is entitled to a rating in excess of his currently assigned 10 percent rating.  

He underwent a VA evaluation of his condition in November 2010.  The examiner reported that the Veteran's right lower extremity demonstrated dystrophic nails and were absent for hair.  No changes in pulse or temperature were noted.  Reflex examination indicated a normal knee jerk reaction and normal plantar flexion, but indicated hypoactive ankle jerk reflex of the right leg.  Sensory examination indicated normal vibration, pinprick, position sense, light touch sense, and did not indicate dysesthesias.  The examiner reported the same findings for all of these examinations for his left lower extremity, as well.    

In September 2012, the Veteran was evaluated at the Salem VAMC regarding the condition of his lower extremities.  It was noted that the Veteran's dorsalis pedis pulse and his posterior tibial pulse for both feet were reported to be weak.  The Veteran also reported calf pain upon flexion of his foot.  The Veteran's medical records also indicated that he had been prescribed Gabapentin for foot pain due to his diabetes.

After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has "moderate" incomplete paralysis external popliteal nerve of both the right and left lower extremity.  Accordingly, each will be granted a 20 percent rating.  The Board finds probative the findings of the November 2010 VA examiner to the extent that evidence was found of physical manifestations of neurological deficits of the Veteran's lower extremities, including dystrophic nails, hair loss, and hypoactive ankle jerk reflex of both the Veteran's left and right legs.  These findings combined with the Veteran's recurrent complaints of pain in his lower extremities for which he takes prescribed medication indicate that the Veteran's peripheral neuropathy manifests itself beyond purely sensory complications.  Therefore, the Board finds that a 20 percent rating for peripheral neuropathy of the right lower extremity and a 20 percent rating for peripheral neuropathy of the left lower extremity are appropriate.  38 C.F.R. §§ 4.3, 4.124(a) DC 8521. 

However, the Board finds that a rating in excess of 20 percent for either lower extremity is not warranted under the rating schedule.  The evidence of record does not indicate that the Veteran has either incomplete "severe" paralysis of the external popliteal nerve or paralysis of the popliteal nerve.  The evidence of record indicates that the Veteran has some ability to feel and move his feet and can dorsiflex the foot, accordingly paralysis of the popliteal nerve is not present and a 40 percent rating is not warranted for either foot.  Id.  Further, the evidence does not suggest that either of the Veteran's has "severe" incomplete paralysis.  The Veteran's feet have not been shown to display recurrent wounds due to the Veteran's inability to make fine or gross movements of his feet.  While the Veteran's condition was noted to display some physical manifestations that warranted the 20 percent rating assigned, the reduced reflexes noted during the November 2010 and September 2010 evaluations referenced above were not noted during similar VA evaluations in June 2011, which evaluated the Veteran's feet with regard to his ability to work, and in September 2012, which evaluated possible radicular neuropathy related to the Veteran's back condition.  Such negative findings indicate that the Veteran's condition is not so pronounced as to be determined "severe" incomplete paralysis.   Further, the Veteran's own representative requested "at least a 10 percent rating" for the peripheral neuropathy of each of the Veteran's feet.  Therefore, the grant of a 20 percent rating for each foot has met the request made by the Veteran.  Accordingly, the Board finds that a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is not warranted.  The Board also finds that a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is not warranted.  

The Board has considered possible extraschedular evaluations for the rating of the Veteran's peripheral neuropathy of his bilateral lower extremities.  However, the Board notes that the level of the Veteran's disabilities solely from his service-connected peripheral neuropathy of the lower extremities is adequately represented by the current 20 percent rating.  Additionally, the Board notes that the symptoms exhibited by the Veteran are not so unique, in themselves, as to take the service-connected disability picture outside of the norm.  The Veteran's disability is manifested by burning pain, as well as, partial paralysis of his bilateral lower extremities, which are symptoms fully contemplated by the rating schedule.  While the dystrophic changes of the Veteran's feet and legs are not explicitly stated in the rating criteria, the Board finds that these changes are contemplated in the determinations of "moderate", "moderately severe", and "severe" incomplete paralysis as 38 C.F.R. §§ 4.124 indicates that when the involvement is wholly sensory, the rating should be of the "mild" or at most, the "moderate" degree.  Further, based upon the evidence of record, the Veteran's service-connected peripheral neuropathy does not cause frequent or marked interference with his daily activities or frequent periods of hospitalizations and thus, the claims will not be remanded for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating for his right and left peripheral neuropathy.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable because the preponderance of the evidence is against ratings in excess of 20 percent for the Veteran's claims due to peripheral neuropathy of the right and left lower extremities.  See 38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 4.3, 4.124(a) DC 8521. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court has held that the VCAA requires additional notice when a Veteran seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1(2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  With regard to the claims being adjudicated on appeal, this notice was provided in a letter to the Veteran in September 2010.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran and his attorney, VA treatment records, private treatment records reported by the Veteran, and VA examination reports from 1971, 2010, 2011, and 2012.  All obtainable evidence identified by the Veteran relative to the claims being decided has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence to these claims, which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been received; the claim for entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus, secondary to service-connected bilateral hearing loss is granted. 

New and material evidence having been received; the claim for entitlement to service connection for a low back condition is reopened.

Entitlement to service connection for a low back condition, to include degenerative arthritis of the spine, is denied. 

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, is denied.

A 20 percent rating, but no higher, for right peripheral neuropathy of the right lower extremity is warranted. 

A 20 percent rating, but no higher, for right peripheral neuropathy of the left lower extremity is warranted. 



REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to adjudication of the remainder of the Veteran's claims.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the claims file indicates that the Veteran's condition may have changed since his August 2011 VA examination, which did not indicate that the Veteran had a current mental health disorder.  In his November 2013 statement, the Veteran's attorney asserted that the Veteran may suffer from an anxiety disorder, such as generalized anxiety disorder, rather than PTSD.  Treatment records from the Salem VAMC (November 13, 2013) indicate that the Veteran has a "problem with anxiety" and that their goal is to provide him treatment that he no longer needs anxiolysis (anxiety medication).  Accordingly, as this evidence, along with the assertions of the Veteran's attorney, suggests that the Veteran may have a currently diagnosed mental health condition, but no medical evidence of a psychiatric diagnosis has been provided, the Board finds that another VA psychiatric examination would be appropriate.    

With regard to Veteran's claims for service connection for his bilateral upper extremities, the Board notes that since the Veteran's November 2010 VA examination that did not report a diagnosis of upper extremity peripheral neuropathy.  However, the Veteran's treatment records indicate that he has continued to report neuropathic pain in his hands.  Further, the Board notes that current treatment records the Salem VAMC indicate that the Veteran is dealing with "diabetic neuropathy" that does not distinguish it if it is it limited to just the Veteran's bilateral lower extremities.  Accordingly, the Board finds that a VA examination to determine if the Veteran has peripheral neuropathy of his bilateral upper extremities is warranted.  

With regard the Veteran's claim for increased ratings related to his ischemic heart disease, the Board notes that the evidence of record indicates outstanding medical records that may be pertinent to assessing the Veteran's condition.  Particularly, the Veteran on October 5, 2011 reported that he had recently received treatment at the Lewis Gale Hospital where he underwent coronary artery bypass graft surgery.  The Veteran also indicated that he was receiving outpatient cardiology treatment from Valley Heart Doctors.  The Board notes that no attempt has been made to obtain these private treatment records, which may provide insight into the Veteran's heart condition between August 2010 and November 2013.  Therefore, the Board finds that reasonable attempts should be made to obtain these records.  

Additionally, the Veteran has appealed a claim for a TDIU prior to December 20, 2012 based upon the effects of his service-connected disabilities.  He has alleged that his service-connected disabilities, including his heart disease, have precluded him from working since at least August 2010.  As this issue is inextricably intertwined with the Veteran's claim for an increased rating for ischemic heart disease (which may affect whether he is entitled to a schedular TDIU from that period), the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and his attorney and request that he identify all sources of treatment for the following conditions: his heart condition, any mental health disorder, and neuropathy of the upper extremities since 2010, including but not limited to: hospitalizations and examinations from any VA or private facility.  Thereafter, the AOJ should undertake appropriate efforts to obtain any outstanding indicated records and associate them with the claims file.  

The AOJ should specifically request that the Veteran or his attorney provide authorizations related to the Veteran's treatment at Lewis Gale Hospital and Valley Heart Doctors from since 2010.  The AOJ should also request updated treatment records from the Salem VAMC and associate them with the claims file.

2. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current acquired psychiatric disorder, to include generalized anxiety disorder or PTSD.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder, to include generalized anxiety disorder or PTSD incurred in or is the result of military service.  

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder, to include generalized anxiety disorder or PTSD is due to any of his service-connected conditions, including his service-connected ischemic heart disease.  

The examiner should specifically discuss the November 13, 2013 Salem VAMC treatment records that indicate that the Veteran has a "problem with anxiety" and that their goal is to provide him treatment that he no longer needs anxiolysis (anxiety medication).

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. Schedule the Veteran for an examination for the purposes of determining the existence and etiology of any peripheral neuropathy of the upper extremities. All appropriate testing should be conducted.  Based upon review of the service and post-service medical records, the examiner is asked to provide an opinion as to the following:  

Whether the Veteran currently has peripheral neuropathy of either of the upper extremities? 

Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

4. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


